Citation Nr: 1523741	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for tinea pedis on groin, arms, torso, and hands (skin disability), to include as due to herbicide exposure.

3.  Entitlement to special monthly compensation based on loss of use of creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to the disabilities in question based on a theory of exposure to Agent Orange/herbicides.  Upon review of the record, the Board finds that additional development is necessary to attempt to confirm the Veteran's account of exposure to herbicides while stationed in Korea.  

The Veteran asserts that, while stationed at Osan Air Base in South Korea, he participated in clearing fields and setting up tents to house troops during the build-up of forces following the North Korean seizure of the U.S.S. Pueblo.  (His personnel file contains a July 1968 Performance Report, in which the reporting official commended the Veteran for his work supervising the Housing Supply Warehouse during the buildup of forces following the U.S.S. Pueblo seizure.)  He reported seeing people in protective uniforms spraying Agent Orange on foliage (See October 2012 Substantive Appeal).  He also asserts that he was exposed to "toxic defoliants" and pesticide applications while delivering supplies to military locations in Kunsan and Pusan, as well as when delivering supplies to civilians following a typhoon, and that he was near the Korean DMZ during his service in that country.  (See November 2011 Notice of Disagreement and October 2014 correspondence).    

The record contains an August 2011 formal finding regarding alleged service in the Republic of Vietnam.  However, there is no evidence of any attempt to corroborate the Veteran's report of direct exposure to herbicide while clearing space for housing during a troop surge following the capture of the U.S.S. Pueblo, or of his alleged exposure during deliveries throughout South Korea, including near the DMZ.  Thus, the Board finds that remand is necessary to conduct such research.  

The claims file currently contains a speculative opinion regarding the asserted contention between herbicide exposure and developed skin disorder.  If it is determined that the Veteran had such exposure, the Board finds that another skin VA opinion should be provided that addresses this contention.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify, including with the Compensation and Pension Service (with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used as alleged) and the U.S. Army and Joint Services Records Research Center (JSRRC), as appropriate, the Veteran's claimed exposure to herbicides in Korea.  The Veteran's specific unit information, duty assignments, dates of service, and contentions (detailed above) regarding exposure with respect to his service in Korea should be provided with the requests for verification.  

2.  After the above development is completed, the AOJ should make a finding of fact as to whether the Veteran was exposed to herbicides in service.  If the Veteran is found to not be exposed to herbicides, the AOJ must issue a formal finding of fact to that effect.  If the Veteran is found to be exposed to herbicides, the AOJ should forward the claims file to a VA examiner for an opinion regarding the nature and likely etiology of the Veteran's skin disability, to include based on the contention that such disability is attributable to herbicide exposure.

3.  The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




